                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                                 CEDAR RAPIDS DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                  Plaintiff,                 )   No. 21-CR-19-CJW
                                             )
        v.                                   )
                                             )
SARAH JEAN MOSES,                            )
                                             )
                  Defendant.                 )


                        MOTION TO SEAL EXHIBIT FOR HEARING

        The United States of America requests permission to file Exhibit 2 for

tomorrow’s pretrial release revocation hearing under seal. Exhibit 2 is a patient

prescription report that contains personal and health-related information.

Pursuant to Local Rule 5(c), the government respectfully requests leave to file

Exhibit 2 under seal, so that the filing is not made available on the public docket.


                                                 Respectfully Submitted,

     CERTIFICATE OF SERVICE                      SEAN R. BERRY
                                                 Acting United States Attorney
 I hereby certify that on July 20, 2021,
 I electronically filed the foregoing with
 the Clerk of Court using the ECF                By: /s/ Timothy L. Vavricek
 system, which will send notification of
 such filing to the parties or attorneys
 of record.                                      TIMOTHY L. VAVRICEK
                                                 Assistant United States Attorney
 UNITED STATES ATTORNEY
                                                 111 7th Avenue SE, Box 1
 BY: /s/ RAL                                     Cedar Rapids, IA 52401-2101
                                                 (319) 363-6333
                                                 (319) 363-1990 - Fax
                                                 Tim.Vavricek@usdoj.gov
